OPINIÓN ON PETITION FOR WRIT OF MANDAMUS
Wiltbout, C. J.
Á petition , for writ of mandamus was filed by the State, upon the relation of appellants, *688naming the judge, the clerk, and the reporter of the Jackson Circuit Court as respondents. This petition alleges that appellants filed an action in ejectment against appellees in the Jackson Circuit Court; that appellees filed an answer thereto and a cross-complaint to quiet title; that the cause was submitted to the court for trial; that at the conclusion of appellants’ evidence the court, upon motion of appellees, entered a finding and judgment against appellants. It is further alleged that the court then proceeded to hear evidence on the issues presented by the cross-complaint and, after holding the case under advisement for several months, entered a finding and judgment for appellees on their-cross-complaint. Appellants, following the first judgment, and prior to the entry of the second judgment, filed their motion for a new trial. This was overruled and appellants prosecuted an appeal, which is still pending in this court. Following the entry of the second judgment appellants filed a second motion for new trial, which was also overruled, and appellants are attempting to appeal. They filed their praecipe with the clerk of the court and caused a bill of exceptions containing the evidence to be prepared.
It is alleged that the bill of exceptions containing the evidence was tendered to the judge, but that he refused to sign and approve the same, refused to make an entry showing the tender, and that the court reporter, upon direction of the judge, refuses to sign a certificate certifying to the transcript of the evidence as prepared by her.
We now have before us the returns of the judge of the Jackson Circuit Court and the returns of the clerk and reporter thereof. We also have the response of the relators to the returns of the judge and reporter. From these it appears that a question has arisen as to whether *689the bill of exceptions should contain all the evidence introduced in the entire case, or only that introduced after the finding and judgment for appellees on appellants’ complaint.
We have concluded that all the evidence in the case should be brought before us, in order that the parties to the case below may fully present their respective contentions.
It is therefore ordered that the respondent, the Honorable George H. Gossman, as judge of the Jackson Circuit Court be, and he hereby is, ordered to sign, or correct and sign, the bill of exceptions containing all the evidence in the case upon the same being tendered to him. It is further ordered that said bill of exceptions include all the evidence, including that relating to the issues formed on appellants’ complaint in ejectment as well as that relating to the issues formed on the cross-complaint.
It is further ordered' that the respondent Edna Schneider, Reporter of the Jackson Circuit Court, execute her certificate to the transcript prepared by her, as required by § 4-3505, Burns’ 1946 Replacement, when the same is presented to her, said certificate to cover all the evidence in the case, whether offered as to the issues under the complaint or the cross-complaint.
A certified copy of this opinion, duly served upon said judge and reporter, shall be considered the mandate of this court without special writ.
Note. — Reported in 98 N. E. 2d 189.